Detailed Office Action
The communication dated 9/20/2022 has been entered and fully considered.
Claim 1 has been amended.  Claims 1, 3-7, 9, and 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that neither KONISHI I nor KONISHI II disclose SAP can be recovered to be recycled.
	The Examiner agrees.  However, the DUNN reference states that SAPs that have been inactivated and then separated from waste (i.e. pulp) can then be reactivated, recovered and reused.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190140A1 KONISHI et al., hereinafter KONISHI, in view of U.S. 2009/0277598 JARNMARK et al., hereinafter JARNMARK, U.S. 5,385,641 BERG et al., hereinafter BERG, and WO 2015/006799 DUNN et al., hereinafter DUNN, as evidenced by Handbook of Pulp by SIXTA (editor), hereinafter SIXTA
As for claim 1, 3, 5, 6, and 9, KONISHI discloses treating a sanitary pulp which contains superabsorbent and pulp fibers [abstract].  KONISHI discloses acidic treatment of the sanitary material [pg. 5 lines 3-8]. The degradation treatment treats the pulp with an acidic solution or with polyvalent metal ions which inactivates the water absorption properties of the SAP [pg. 9 lines 9-13] (inactivating step of treating the mixture using an aqueous solution capable of inactivating a water absorption performance of superabsorbent polymers, to inactivate the water absorption performance of the superabsorbent polymers in the mixture).   KONISHI discloses that portion of the pulp fibers are recovered/separated from the SAP [pg. 9 lines 34-35 and pg. 14 lines 14-16] (and a separating step of separating the aqueous solution containing the fibers and the inactivated superabsorbent polymers into the aqueous solution containing the inactivated superabsorbent polymers and the fibers including the inactivated superabsorbent polymers, prior to the continuous treatment step).  
DUNN discloses that SAP that has been treated and then separated from material can be restored to absorbency [abstract].  These restored SAP can be recovered and reused [abstract [Figure 1 and Figure 2] (wherein the method further comprising a step of recovering the superabsorbent polymers from the aqueous solution containing the inactivated superabsorbent polymers separated in the separating step).
At the time of the invention it would have been obvious to the person of ordinary skill in the art to restore and recover the SAP of KONISHI by the technique of DUNN.  The person of ordinary skill in the art would be motivated to do so by DUNN as SAPs are relatively expensive and there is an incentive to recover SAP in a form permitting reuse [pg. 2 lines 9-11].  The person of ordinary skill in the art would expect success as KONISHI like DUNN treats the waste (like diapers) with an inactivation solution and then separates the waste (fibers) from the SAP particles.
After separation, the pulp fiber still comprise at least some superabsorbent polymers [pg. 14 lines 20-25].  The pulp fibers are treated with ozone [pg. 5 lines 6-10].  KONISHI discloses the ozone treatment degrades the remaining superabsorbent polymers [pg. 15 lines 21-33].
KONISHI discloses that the ozone treatment can be done in a tank [pg. 17 lines 25-30] and the ozone is blown in via bubbles [pg. 17 lines 34-35].   There are no particular limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  The treatment of KONISHI also detoxifies and bleaches the pulp [pg. 18 lines 17-18]
While KONISHI discloses a tank, KONISHI does not explicitly disclose that the tank is a continuous process with new pulp flowing in and treated pulp flowing out.  However, it is prima facie obvious to make a process continuous absent evidence of unexpected results [see e.g. MPEP 2144.04 (V)(E)].  A continuous process requires a flow in and a flow out.  The act of making the process continuous does not disclose the specific vessel type used.  
JARNMARK discloses a vessel that continuously feeds pulp (11) [0044] to the top of the vessel (12) and feeds out treated pulp from the bottom of the vessel (13) [Figure 2].  The vessel is continuous as the liquid volume flows through the vessel [0045] and is connected to a continuous papermaking process.  JARNMARK discloses that ozone (24) is fed to the bottom of the vessel and bubbles (25) through the pulp to treat the pulp therein [Figure 2, 0045].
At the time of the invention it would be obvious to substitute the pulp ozone treatment vessel of JARNMARK for the pulp ozone treatment vessel of KONISHI.  The person of ordinary skill in the art would expect success as the vessel can treat pulp and can use ozone, both requirements of KONISHI and there are no limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  Further, the vessel of JARNMARK has the advantage of good mixing [0045].
Neither, BERG nor JARNMARK discloses the concentration of ozone gas used.  BERG discloses in the pulp and paper arts that ozone gas is made by an ozone generator and is at a concentration of 105 g ozone per m3 which falls within the claimed range [col. 5 lines 59-63].
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the ozone concentrator of BERG to produce the ozone for ozone needed for KONISHI and JARNMARK.  The person of ordinary skill in the art would expect success as the ozone generator is a commercial unit.  Furthermore, changes in concentration will not typically support non-obviousness [MPEP 2144.05 (II)(A)].  Additionally, concentration is a result effective variable which affects mass transfer of the gaseous ozone into the liquid suspension (and then to the solids) and would be obvious to optimize through routine experimentation.
As for claim 4, JARNMARK discloses the bubbles are as small as possible which the examiner interprets as nanobubbles [0045]
As for claim 7, KONISHI discloses that the ozone treatment is acidic [pg. 5 lines 13-15 and pg. 15 lines 23-25]. 
As for claim 10, KONISHI discloses “a treatment tank”.  In patent parlance “a” means one or more [pg. 17 line 28].  At the time of the invention it would be obvious to have two ozone treatment vessels in series.  The person of ordinary skill in the art would expect the second treatment to further purify the cellulose and break down the remaining SAP particles.
Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190140A1 KONISHI et al., hereinafter KONISHI, in view of U.S. 2009/0277598 JARNMARK et al., hereinafter JARNMARK, and WO2016047294 KONISHI et al., hereinafter KONISHI II and WO 2015/006799 DUNN et al., hereinafter DUNN.
The Examiner refers to U.S. 10,260,199 based off the same PCT application as the English language equivalent to KONISHI II.
As for claim 1, 3, 5, 6, and 9, KONISHI discloses treating a sanitary pulp which contains superabsorbent and pulp fibers [abstract].  KONISHI discloses acidic treatment of the sanitary material [pg. 5 lines 3-8]. The degradation treatment treats the pulp with an acidic solution or with polyvalent metal ions which inactivates the water absorption properties of the SAP [pg. 9 lines 9-13] (inactivating step of treating the mixture using an aqueous solution capable of inactivating a water absorption performance of superabsorbent polymers, to inactivate the water absorption performance of the superabsorbent polymers in the mixture).   KONISHI discloses that portion of the pulp fibers are recovered/separated from the SAP [pg. 9 lines 34-35 and pg. 14 lines 14-16] (and a separating step of separating the aqueous solution containing the fibers and the inactivated superabsorbent polymers into the aqueous solution containing the inactivated superabsorbent polymers and the fibers including the inactivated superabsorbent polymers, prior to the continuous treatment step).  
DUNN discloses that SAP that has been treated and then separated from material can be restored to absorbency [abstract].  These restored SAP can be recovered and reused [abstract [Figure 1 and Figure 2] (wherein the method further comprising a step of recovering the superabsorbent polymers from the aqueous solution containing the inactivated superabsorbent polymers separated in the separating step).
At the time of the invention it would have been obvious to the person of ordinary skill in the art to restore and recover the SAP of KONISHI by the technique of DUNN.  The person of ordinary skill in the art would be motivated to do so by DUNN as SAPs are relatively expensive and there is an incentive to recover SAP in a form permitting reuse [pg. 2 lines 9-11].  The person of ordinary skill in the art would expect success as KONISHI like DUNN treats the waste (like diapers) with an inactivation solution and then separates the waste (fibers) from the SAP particles.

After separation the pulp fiber still comprise at least some superabsorbent polymers [pg. 14 lines 20-25].  The pulp fibers are treated with ozone [pg. 5 lines 6-10].  KONISHI discloses the ozone treatment degrades the remaining superabsorbent polymers [pg. 15 lines 21-33].
KONISHI discloses that the ozone treatment can be done in a tank [pg. 17 lines 25-30] and the ozone is blown in via bubbles [pg. 17 lines 34-35].   There are no particular limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  The treatment of KONISHI also detoxifies and bleaches the pulp [pg. 18 lines 17-18]
While KONISHI discloses a tank, KONISHI does not explicitly disclose that the tank is a continuous process with new pulp flowing in and treated pulp flowing out.  However, it is prima facie obvious to make a process continuous absent evidence of unexpected results [see e.g. MPEP 2144.04 (V)(E)].  A continuous process requires a flow in and a flow out.  The act of making the process continuous does not disclose the specific vessel type used.  
JARNMARK discloses a vessel that continuously feeds pulp (11) [0044] to the top of the vessel (12) and feeds out treated pulp from the bottom of the vessel (13) [Figure 2].  The vessel is continuous as the liquid volume flows through the vessel [0045] and is connected to a continuous papermaking process.  JARNMARK discloses that ozone (24) is fed to the bottom of the vessel and bubbles (25) through the pulp to treat the pulp therein [Figure 2, 0045].
At the time of the invention it would be obvious to substitute the pulp ozone treatment vessel of JARNMARK for the pulp ozone treatment vessel of KONISHI.  The person of ordinary skill in the art would expect success as the vessel can treat pulp and can use ozone, both requirements of KONISHI and there are no limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  Further, the vessel of JARNMARK has the advantage of good mixing [0045].
Neither, BERG nor JARNMARK discloses the concentration of ozone gas used.  KONISHI II discloses in the pulp and paper arts that ozone gas is made by an ozone generator and is at a concentration of 70-120 g ozone per m3 which falls within the claimed range [col.3 lines 60-65 of English language equivalent].
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the ozone concentration of KONISHI II for the ozone needed for KONISHI and JARNMARK.  The person of ordinary skill in the art would by motivated to do so as the concentration is given as one that is not too high or too low [col. 3 lines 64- col. 4line 3].  The person of ordinary skill in the art would expect success as both KONISHI and KONISH II are to treating diapers and dissolving SAP with ozone.  Furthermore, changes in concentration will not typically support non-obviousness [MPEP 2144.05 (II)(A)].  
As for claim 4, JARNMARK discloses the bubbles are as small as possible which the examiner interprets as nanobubbles [0045]
As for claim 7, KONISHI discloses that the ozone treatment is acidic [pg. 5 lines 13-15 and pg. 15 lines 23-25]. 
As for claim 10, KONISHI discloses “a treatment tank”.  In patent parlance “a” means one or more [pg. 17 line 28].  At the time of the invention it would be obvious to have two ozone treatment vessels in series.  The person of ordinary skill in the art would expect the second treatment to further purify the cellulose and break down the remaining SAP particles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748